Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 03/25/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paraschiv et al. Pub. No. US 2021/0211391 A1 (hereafter Paraschiv) in view of Waldspurger Pat. No. US 7,433,951 B1 (hereafter Waldspurger).

With regard to claim 1, Paraschiv teaches a system comprising: a memory; at least one processor in communication with the memory (computing device 9000 includes one or more processors 9010 coupled to a system memory 9020 (which may comprise both non-volatile and volatile memory modules) via an input/output (I/O) interface 9030 in at least ¶ [0096]);
a guest hypervisor (In order to create a nested compute instance 832, a second-level hypervisor 834 may be instantiated within the parent compute instance 
a host hypervisor executing on the at least one processor, wherein the host hypervisor is configured to (baseline hypervisor 822 which does not support custom partitioning of compute instances of the kind discussed in the context of FIG. 7. A parent compute instance 830 may be launched by the baseline hypervisor 822 in at least ¶ [0075]):
receive a request for additional memory (requests messages for service requests should be distributed among the instances of the family, desired launch methodologies for CCIs (e.g., whether nested virtualization is to be used, or custom instance partitioning is to be used), and/or the types of redistribution implementation techniques (such as memory ballooning, hot-plugging of memory or processors) etc. to be used in at least ¶ [0045]),
request the additional memory from a paravirtualized memory device, allocate the additional memory to the guest hypervisor (In one implementation of memory ballooning, a parent CI's kernel may implement a “balloon driver” which allocates unused memory within the parent CI's address space to a reserved memory pool referred to as the “balloon”, so that the memory in the pool is no longer available to , Examiner notes, in the instance the parent CI is the baseline hypervisor 822, the host hypervisor of the instant claims, the CCI is the second-level hypervisor 834, the guest hypervisor in the instant claims), and
report a status of the compute instances (The RPT 731 may implement programmatic interfaces which can be used by the VCS client on whose behalf the PPCI 730 is set up to submit requests pertaining to CCIs, to view status information of the CCIs, and so on in at least ¶ [0071] and The ShowlnstanceFamilyInfo message may, for example, include an identifier of a parent CI or one or more child CIs; in response, status and other information pertaining to the parent CI and all of its current CCIs may be provided or displayed via one or more InstanceFamilyInfo messages 922. Such information may for example include identifiers of each of the CIs of the family, an indication of resources allocated for (or thus far consumed by) the individual CIs, the durations for which the CIs have been running, and so on in at least ¶ [0080]),
Paraschiv teaches nested virtualization and implementation of memory ballooning. Further, Paraschiv teaches reporting the status of compute instances (the host hypervisor, the guest hypervisor or the child compute instance) and moreover the amount of resource consumed by the compute instances but does not specifically teach reporting success or failure of the memory ballooning request (although this could be 
However, in analogous art Waldspurger teaches receive a request for additional memory (the resource scheduler instructs the balloon drivers to "inflate" and "deflate," meaning that they increase and decrease, respectively, the number of memory pages they request to be allotted to them by their respective guest OS's. For example, assume that the resource scheduler 270, using any conventionally predetermined and programmed policy, determines that it needs to take N memory pages, currently allocated to VM1, and make this memory space available to some other VM(s). The resource scheduler 270 then causes VM1's balloon driver 370 to issue a request to its guest OS 320 to allocate it N pages of virtual memory and to lock these pages down, that is, to pin them in physical memory in at least col. 9 line 62 – col. 10 line 7),
request the additional memory from a paravirtualized memory device, allocate the additional memory to the guest hypervisor (The balloon driver thus "inflates" by N pages … If there is enough physical memory available to VM1 to satisfy the balloon driver's requests, then the guest OS, using its normal mechanisms, carries out the request and locks down the N memory pages. The additional effect of this, however, is that N pages of physical memory in the guest OS will now also have been reserved by the balloon driver, and the corresponding machine memory can therefore be reclaimed by the resource scheduler 270 in at least col. 10 lines 7-23), and
report a status of the request, wherein the status of the request is one of a success status (If there is enough physical memory available to VM1 to satisfy the , Examiner notes that it is determined that there is enough memory to satisfy the request, therefore it is known/reported that the request will succeed. Further successful request in at least col. 10 lines 26-37 and After successful completion of the request, the balloon driver then confirms this and informs the VMM about which physical pages have been allocated/deallocated, so as to enable the VMM to maintain proper mappings in at least col. 11 lines 55-60) and a failure status (Whenever any of these commands fails, the OS either generates an exception or returns some value indicating failure. Such allocation (or deallocation) failures are then detected by the balloon driver. If the balloon driver is unable to allocate more pages, then it may, for example, suspend operation until the next time the balloon driver loop is invoked and executed in at least col. 12 lines 19-28).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the reporting success or failure of the memory ballooning request of Waldspurger with the systems and methods of Paraschiv resulting in a system in which the memory ballooning requests of Paraschiv implement the status reporting of Waldspurger to indicate success/failure. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system performance, efficiency and fault tolerance by providing information regarding success or failure of ballooning operation such that appropriate action may be taken such as allowing the balloon driver to allocate more pages (see at least col. 10 lines 26-37 and 

With regard to claim 2, Paraschiv teaches wherein the guest hypervisor is configured to: send the request for additional memory to the host hypervisor (requests messages for service requests should be distributed among the instances of the family, desired launch methodologies for CCIs (e.g., whether nested virtualization is to be used, or custom instance partitioning is to be used), and/or the types of redistribution implementation techniques (such as memory ballooning, hot-plugging of memory or processors) etc. to be used in at least ¶ [0045]), and
Waldspurger teaches responsive to the host hypervisor reporting the success status (If there is enough physical memory available to VM1 to satisfy the balloon driver's requests in at least col. 10 lines 10-23, Examiner notes that it is determined that there is enough memory to satisfy the request, therefore it is known/reported that the request will succeed. Further successful request in at least col. 10 lines 26-37 and After successful completion of the request, the balloon driver then confirms this and informs the VMM about which physical pages have been allocated/deallocated, so as to enable the VMM to maintain proper mappings in at least col. 11 lines 55-60, see motivation to combine in independent claim),
Paraschiv teaches assign the additional memory to a nested virtual machine (The physical memory mapped to the reserved pool may be unmapped from the address space of the parent CI, e.g., by the VMCs of the host, and made available to CCIs. The size of the balloon may be increased or decreased dynamically depending on , Examiner notes, in the instance the parent CI is the second-level hypervisor 834, the guest hypervisor in the instant claims, the CCI is the nested compute instance 832, the nested virtual machine of the instant claims).

With regard to claim 3, Paraschiv teaches wherein the guest hypervisor includes a device driver configured to send the request for additional memory to the paravirtualized memory device (In one implementation of memory ballooning, a parent CI's kernel may implement a “balloon driver” which allocates unused memory within the parent CI's address space to a reserved memory pool referred to as the “balloon”, so that the memory in the pool is no longer available to processes running within the parent CI itself. The physical memory mapped to the reserved pool may be unmapped from the address space of the parent CI, e.g., by the VMCs of the host, and made available to CCIs. The size of the balloon may be increased or decreased dynamically depending on the needs of the instance family in at least ¶ [0033], Examiner notes, in the instance the parent CI is the baseline hypervisor 822, the host hypervisor of the instant claims, the CCI is the second-level hypervisor 834, the guest hypervisor in the instant claims), and
wherein the paravirtualized memory device is configured to communicate with the host hypervisor to allocate the additional memory to the guest hypervisor (In one implementation of memory ballooning, a parent CI's kernel may implement a “balloon driver” which allocates unused memory within the parent CI's address space to a reserved memory pool referred to as the “balloon”, so that the , Examiner notes, in the instance the parent CI is the baseline hypervisor 822, the host hypervisor of the instant claims, the CCI is the second-level hypervisor 834, the guest hypervisor in the instant claims).

With regard to claim 4, Paraschiv teaches wherein the guest hypervisor is configured to: query an amount of memory available from the paravirtualized memory device (instead of or in addition to changing the number of CCIs, the amount of resources of one or more types which are allocated to a given CCI may be dynamically increased or decreased in at least ¶ [0027] and The size of the balloon may be increased or decreased dynamically depending on the needs of the instance family in at least ¶ [0033], So too in Waldspurger (Each driver, upon sensing the respective resource quantity request, then reserves, via its corresponding guest OS, an amount of the system resource corresponding to the resource quantity request. Each guest OS includes a resource reservation mechanism that reserves specified amounts of the system resource in at least col. 5 lines 28-35)),
responsive to the amount of memory being at least a required amount, launch a nested virtual machine (The physical memory mapped to the reserved pool may be unmapped from the address space of the parent CI, e.g., by the VMCs of the host, and made available to CCIs. The size of the balloon may be increased or , Examiner notes, in the instance the parent CI is the second-level hypervisor 834, the guest hypervisor in the instant claims, the CCI is the nested compute instance 832, the nested virtual machine of the instant claims and if a decision is made to set up a CCI to which M1 gigabytes of the parent's memory are to be allocated, M2 gigabytes of memory may be added to the running parent compute instance before the CCI is launched. In some cases, M2 may be no less than M1, while in other cases M2 may be less than M1, depending on the amount of free memory available at the virtualization host in at least ¶ [0027]), and
Waldspurger teaches responsive to the amount of memory being less than the required amount, send the request for additional memory to the host hypervisor (On the other hand, if the guest OS 320 does not have enough free physical pages to satisfy the balloon driver's allocation request, then it will be forced to swap at least some memory pages out to its own virtual disk 340 in order to satisfy the balloon driver's request. Even in this case, however, N pages will still be allocated to the balloon driver, and since the only purpose of the balloon driver is to request and relinquish memory pages, these N pages will once again be available to the resource scheduler for allocation to other guest systems in at least col. 10 lines 26-37).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the requesting additional memory of Waldspurger with the systems and methods of Paraschiv resulting in a system in which the memory provisioning of Paraschiv implement the additional memory requests of Waldspurger when not enough memory has been allocated. A 

With regard to claim 5, Paraschiv teaches wherein the paravirtualized memory device is a balloon device (In one implementation of memory ballooning, a parent CI's kernel may implement a “balloon driver” which allocates unused memory within the parent CI's address space to a reserved memory pool referred to as the “balloon”, so that the memory in the pool is no longer available to processes running within the parent CI itself. The physical memory mapped to the reserved pool may be unmapped from the address space of the parent CI, e.g., by the VMCs of the host, and made available to CCIs. The size of the balloon may be increased or decreased dynamically depending on the needs of the instance family in at least ¶ [0033]).

With regard to claim 7, Paraschiv teaches wherein the guest hypervisor includes a device driver and the device driver is configured to locate the paravirtualized memory device based on at least one of device location, device size, and history information from previous requests for additional memory (In one implementation of memory ballooning, a parent CI's kernel may implement a “balloon driver” which allocates unused memory within the parent CI's address space to a reserved memory pool referred to as the “balloon”, so that the memory in the pool is no longer available to processes running within the parent CI itself. The physical 

With regard to claim 8, Waldspurger teaches wherein the request for additional memory indicates an amount of requested memory (On the other hand, if the guest OS 320 does not have enough free physical pages to satisfy the balloon driver's allocation request, then it will be forced to swap at least some memory pages out to its own virtual disk 340 in order to satisfy the balloon driver's request. Even in this case, however, N pages will still be allocated to the balloon driver, and since the only purpose of the balloon driver is to request and relinquish memory pages, these N pages will once again be available to the resource scheduler for allocation to other guest systems in at least col. 10 lines 26-37).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the requesting additional memory of Waldspurger with the systems and methods of Paraschiv resulting in a system in which the memory provisioning of Paraschiv implement the additional memory requests of Waldspurger when not enough memory has been allocated. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system performance and efficiency by allocating memory more granularly and reducing stress on the guest OS (see at least col. 10 lines 26-37 and col. 13 lines 6-13).

With regard to claim 9, Waldspurger teaches wherein a first portion of the amount of requested memory is satisfied by a first paravirtualized memory device, and a second portion of the amount of requested memory is satisfied by a second paravirtualized memory device (On the other hand, if the guest OS 320 does not have enough free physical pages to satisfy the balloon driver's allocation request, then it will be forced to swap at least some memory pages out to its own virtual disk 340 in order to satisfy the balloon driver's request. Even in this case, however, N pages will still be allocated to the balloon driver, and since the only purpose of the balloon driver is to request and relinquish memory pages, these N pages will once again be available to the resource scheduler for allocation to other guest systems in at least col. 10 lines 26-37).

With regard to claim 10, Paraschiv teaches a method comprising: receiving a request for additional memory (requests messages for service requests should be distributed among the instances of the family, desired launch methodologies for CCIs (e.g., whether nested virtualization is to be used, or custom instance partitioning is to be used), and/or the types of redistribution implementation techniques (such as memory ballooning, hot-plugging of memory or processors) etc. to be used in at least ¶ [0045]);
requesting the additional memory from a paravirtualized memory device; allocating, by a host hypervisor (baseline hypervisor 822 which does not support custom partitioning of compute instances of the kind discussed in the context of FIG. 7. A parent compute instance 830 may be launched by the baseline hypervisor 822 in at  the additional memory (In one implementation of memory ballooning, a parent CI's kernel may implement a “balloon driver” which allocates unused memory within the parent CI's address space to a reserved memory pool referred to as the “balloon”, so that the memory in the pool is no longer available to processes running within the parent CI itself. The physical memory mapped to the reserved pool may be unmapped from the address space of the parent CI, e.g., by the VMCs of the host, and made available to CCIs. The size of the balloon may be increased or decreased dynamically depending on the needs of the instance family in at least ¶ [0033], Examiner notes, in the instance the parent CI is the baseline hypervisor 822, the host hypervisor of the instant claims, the CCI is the second-level hypervisor 834, the guest hypervisor in the instant claims) to a guest hypervisor (In order to create a nested compute instance 832, a second-level hypervisor 834 may be instantiated within the parent compute instance 830. The second-level hypervisor 834 may for example comprise one or more processes within the address space of the parent compute instance 830 in some implementations. When a process within the parent compute instance 830 has to access a hardware device 820A, a software pathway similar to 871A may be used—an access request may be sent to the baseline hypervisor 822, and the baseline hypervisor 822 in turn may access the hardware device and provide the response obtained from the hardware device back to the process in at least ¶ [0075]); and
reporting, by the host hypervisor, a status of the compute instance (The RPT 731 may implement programmatic interfaces which can be used by the VCS client on whose behalf the PPCI 730 is set up to submit requests pertaining to CCIs, to view 
Paraschiv teaches nested virtualization and implementation of memory ballooning. Further, Paraschiv teaches reporting the status of compute instances (the host hypervisor, the guest hypervisor or the child compute instance) and moreover the amount of resource consumed by the compute instances but does not specifically teach reporting success or failure of the memory ballooning request (although this could be divined by looking at the status of the consumed memory, i.e., if the requested memory has been consumed/is being consumed, the balloon request must have succeeded).
However, in analogous art Waldspurger teaches receiving a request for additional memory (the resource scheduler instructs the balloon drivers to "inflate" and "deflate," meaning that they increase and decrease, respectively, the number of memory pages they request to be allotted to them by their respective guest OS's. For example, assume that the resource scheduler 270, using any conventionally predetermined and programmed policy, determines that it needs to take N memory pages, currently allocated to VM1, and make this memory space available to some other VM(s). The resource scheduler 270 then causes VM1's balloon driver 370 to issue 
requesting the additional memory from a paravirtualized memory device; allocating the additional memory to a guest hypervisor (The balloon driver thus "inflates" by N pages … If there is enough physical memory available to VM1 to satisfy the balloon driver's requests, then the guest OS, using its normal mechanisms, carries out the request and locks down the N memory pages. The additional effect of this, however, is that N pages of physical memory in the guest OS will now also have been reserved by the balloon driver, and the corresponding machine memory can therefore be reclaimed by the resource scheduler 270 in at least col. 10 lines 7-23); and
reporting, by the host hypervisor, a status of the request, wherein the status of the request is one of a success status (If there is enough physical memory available to VM1 to satisfy the balloon driver's requests in at least col. 10 lines 10-23, Examiner notes that it is determined that there is enough memory to satisfy the request, therefore it is known/reported that the request will succeed. Further successful request in at least col. 10 lines 26-37) and a failure status (Whenever any of these commands fails, the OS either generates an exception or returns some value indicating failure. Such allocation (or deallocation) failures are then detected by the balloon driver. If the balloon driver is unable to allocate more pages, then it may, for example, suspend operation until the next time the balloon driver loop is invoked and executed in at least col. 12 lines 19-28).


With regard to claim 11, Paraschiv teaches sending, by the guest hypervisor, the request for additional memory to the host hypervisor (requests messages for service requests should be distributed among the instances of the family, desired launch methodologies for CCIs (e.g., whether nested virtualization is to be used, or custom instance partitioning is to be used), and/or the types of redistribution implementation techniques (such as memory ballooning, hot-plugging of memory or processors) etc. to be used in at least ¶ [0045]).

With regard to claim 12, Paraschiv teaches wherein the guest hypervisor sends the request via a device driver of the guest hypervisor (In one , Examiner notes, in the instance the parent CI is the baseline hypervisor 822, the host hypervisor of the instant claims, the CCI is the second-level hypervisor 834, the guest hypervisor in the instant claims).

With regard to claim 13, Waldspurger teaches responsive to the host hypervisor reporting the success status (If there is enough physical memory available to VM1 to satisfy the balloon driver's requests in at least col. 10 lines 10-23, Examiner notes that it is determined that there is enough memory to satisfy the request, therefore it is known/reported that the request will succeed. Further successful request in at least col. 10 lines 26-37 and After successful completion of the request, the balloon driver then confirms this and informs the VMM about which physical pages have been allocated/deallocated, so as to enable the VMM to maintain proper mappings in at least col. 11 lines 55-60, see motivation to combine in independent claim),
Paraschiv teaches assigning, by the guest hypervisor, the additional memory to a nested virtual machine ()The physical memory mapped to the reserved pool may be unmapped from the address space of the parent CI, e.g., by the VMCs of , Examiner notes, in the instance the parent CI is the second-level hypervisor 834, the guest hypervisor in the instant claims, the CCI is the nested compute instance 832, the nested virtual machine of the instant claims.

With regard to claim 14, Paraschiv teaches wherein the guest hypervisor assigns the additional memory to the nested virtual machine via a device driver of the guest hypervisor (In one implementation of memory ballooning, a parent CI's kernel may implement a “balloon driver” which allocates unused memory within the parent CI's address space to a reserved memory pool referred to as the “balloon”, so that the memory in the pool is no longer available to processes running within the parent CI itself. The physical memory mapped to the reserved pool may be unmapped from the address space of the parent CI, e.g., by the VMCs of the host, and made available to CCIs. The size of the balloon may be increased or decreased dynamically depending on the needs of the instance family in at least ¶ [0033], Examiner notes, in the instance the parent CI is the baseline hypervisor 822, the host hypervisor of the instant claims, the CCI is the second-level hypervisor 834, the guest hypervisor in the instant claims).

With regard to claim 15, Paraschiv teaches wherein the guest hypervisor assigns the additional memory to the nested virtual machine by sending a deflation request to the paravirtualized memory device (the number of child compute instances of a parent compute instance may be increased (by launching , so too does Waldspurger teach “The driver in each guest OS thus acts as a hollow "balloon" to "inflate" or "deflate," that is, reserve more or less of the system resource via the corresponding guest OS” in at least abstract).

With regard to claim 16, Paraschiv teaches wherein the guest hypervisor includes a device driver, the method further comprising: sending, by the device driver, the request for additional memory to the paravirtualized memory device; receiving, by the paravirualized memory device, the request (In one implementation of memory ballooning, a parent CI's kernel may implement a “balloon driver” which allocates unused memory within the parent CI's address space to a reserved memory pool referred to as the “balloon”, so that the memory in the pool is no longer available to processes running within the parent CI itself. The physical memory mapped to the reserved pool may be unmapped from the address space of the parent CI, e.g., by the VMCs of the host, and made available to CCIs. The size of the balloon may be increased or decreased dynamically depending on the needs of the instance family in at least ¶ [0033], Examiner notes, in the instance the parent CI is the baseline hypervisor 822, the host hypervisor of the instant claims, the CCI is the second-level hypervisor 834, the guest hypervisor in the instant claims); and
communicating the request, by the paravirtualized memory device, to the host hypervisor to allocate the additional memory to the guest hypervisor (In one implementation of memory ballooning, a parent CI's kernel may implement a “balloon driver” which allocates unused memory within the parent CI's address space to a reserved memory pool referred to as the “balloon”, so that the memory in the pool is no longer available to processes running within the parent CI itself. The physical memory mapped to the reserved pool may be unmapped from the address space of the parent CI, e.g., by the VMCs of the host, and made available to CCIs. The size of the balloon may be increased or decreased dynamically depending on the needs of the instance family in at least ¶ [0033], Examiner notes, in the instance the parent CI is the baseline hypervisor 822, the host hypervisor of the instant claims, the CCI is the second-level hypervisor 834, the guest hypervisor in the instant claims).

With regard to claim 17, Paraschiv teaches querying, by the guest hypervisor, an amount of memory available from the paravirtualized memory device (instead of or in addition to changing the number of CCIs, the amount of resources of one or more types which are allocated to a given CCI may be dynamically increased or decreased in at least ¶ [0027] and The size of the balloon may be increased or decreased dynamically depending on the needs of the instance family in at least ¶ [0033], So too in Waldspurger (Each driver, upon sensing the respective resource quantity request, then reserves, via its corresponding guest OS, an amount of the system resource corresponding to the resource quantity request. Each guest OS includes a resource reservation mechanism that reserves specified amounts of the system resource in at least col. 5 lines 28-35));
responsive to the amount of memory being at least a required amount, launching a nested virtual machine (The physical memory mapped to the reserved pool may be unmapped from the address space of the parent CI, e.g., by the VMCs of the host, and made available to CCIs. The size of the balloon may be increased or decreased dynamically depending on the needs of the instance family in at least ¶ [0033], Examiner notes, in the instance the parent CI is the second-level hypervisor 834, the guest hypervisor in the instant claims, the CCI is the nested compute instance 832, the nested virtual machine of the instant claims and if a decision is made to set up a CCI to which M1 gigabytes of the parent's memory are to be allocated, M2 gigabytes of memory may be added to the running parent compute instance before the CCI is launched. In some cases, M2 may be no less than M1, while in other cases M2 may be less than M1, depending on the amount of free memory available at the virtualization host in at least ¶ [0027]); and
Waldspurger teaches responsive to the amount of memory being less than the required amount, sending, by the guest hypervisor, the request for additional memory to the host hypervisor (On the other hand, if the guest OS 320 does not have enough free physical pages to satisfy the balloon driver's allocation request, then it will be forced to swap at least some memory pages out to its own virtual disk 340 in order to satisfy the balloon driver's request. Even in this case, however, N pages will still be allocated to the balloon driver, and since the only purpose of the balloon driver is to 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the requesting additional memory of Waldspurger with the systems and methods of Paraschiv resulting in a system in which the memory provisioning of Paraschiv implement the additional memory requests of Waldspurger when not enough memory has been allocated. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system performance and efficiency by allocating memory more granularly and reducing stress on the guest OS (see at least col. 10 lines 26-37 and col. 13 lines 6-13).

With regard to claim 18, Waldspurger teaches receiving, by the guest hypervisor, the failure status (Whenever any of these commands fails, the OS either generates an exception or returns some value indicating failure. Such allocation (or deallocation) failures are then detected by the balloon driver. If the balloon driver is unable to allocate more pages, then it may, for example, suspend operation until the next time the balloon driver loop is invoked and executed in at least col. 12 lines 19-28); responsive to receiving the failure status, sending, by the guest hypervisor, a secondary request for additional memory, wherein the secondary request is associated with a different paravirtualized memory device (On the other hand, if the guest OS 320 does not have enough free physical pages to satisfy the balloon driver's allocation request, then it will be forced to swap at least some memory pages out to its 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the requesting additional memory of Waldspurger with the systems and methods of Paraschiv resulting in a system in which the memory provisioning of Paraschiv implement the additional memory requests of Waldspurger when not enough memory has been allocated. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system performance and efficiency by allocating memory more granularly and reducing stress on the guest OS (see at least col. 10 lines 26-37 and col. 13 lines 6-13).

With regard to claim 19, Waldspurger teaches receiving, by the guest hypervisor, the failure status (Whenever any of these commands fails, the OS either generates an exception or returns some value indicating failure. Such allocation (or deallocation) failures are then detected by the balloon driver. If the balloon driver is unable to allocate more pages, then it may, for example, suspend operation until the next time the balloon driver loop is invoked and executed in at least col. 12 lines 19-28);
responsive to receiving the failure status, querying, by the guest hypervisor, a secondary amount of memory available from a different paravirtualized memory device (On the other hand, if the guest OS 320 does not have enough free physical pages to satisfy the balloon driver's allocation request, then it will be forced to swap at least some memory pages out to its own virtual disk 340 in order to satisfy the balloon driver's request. Even in this case, however, N pages will still be allocated to the balloon driver, and since the only purpose of the balloon driver is to request and relinquish memory pages, these N pages will once again be available to the resource scheduler for allocation to other guest systems in at least col. 10 lines 26-37);
responsive to the secondary amount of memory being less than the required amount, sending, by the guest hypervisor, a secondary request for additional memory to the host hypervisor (On the other hand, if the guest OS 320 does not have enough free physical pages to satisfy the balloon driver's allocation request, then it will be forced to swap at least some memory pages out to its own virtual disk 340 in order to satisfy the balloon driver's request. Even in this case, however, N pages will still be allocated to the balloon driver, and since the only purpose of the balloon driver is to request and relinquish memory pages, these N pages will once again be available to the resource scheduler for allocation to other guest systems in at least col. 10 lines 26-37).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the requesting additional memory of Waldspurger with the systems and methods of Paraschiv resulting in a system in which the memory provisioning of Paraschiv implement the additional memory requests of Waldspurger when not enough memory has been allocated. A person having ordinary skill in the art would have been motivated to make this 
Paraschiv teaches responsive to the secondary amount of memory being at least a required amount, launching a nested virtual machine (The physical memory mapped to the reserved pool may be unmapped from the address space of the parent CI, e.g., by the VMCs of the host, and made available to CCIs. The size of the balloon may be increased or decreased dynamically depending on the needs of the instance family in at least ¶ [0033], Examiner notes, in the instance the parent CI is the second-level hypervisor 834, the guest hypervisor in the instant claims, the CCI is the nested compute instance 832, the nested virtual machine of the instant claims and if a decision is made to set up a CCI to which M1 gigabytes of the parent's memory are to be allocated, M2 gigabytes of memory may be added to the running parent compute instance before the CCI is launched. In some cases, M2 may be no less than M1, while in other cases M2 may be less than M1, depending on the amount of free memory available at the virtualization host in at least ¶ [0027]); and

With regard to claim 20, Paraschiv teaches a non-transitory machine readable medium storing code, which when executed by a processor, is configured to (in at least ¶ [0101]):
receive a request for additional memory (requests messages for service requests should be distributed among the instances of the family, desired launch methodologies for CCIs (e.g., whether nested virtualization is to be used, or custom 
request the additional memory from a paravirtualized memory device, allocate the additional memory (In one implementation of memory ballooning, a parent CI's kernel may implement a “balloon driver” which allocates unused memory within the parent CI's address space to a reserved memory pool referred to as the “balloon”, so that the memory in the pool is no longer available to processes running within the parent CI itself. The physical memory mapped to the reserved pool may be unmapped from the address space of the parent CI, e.g., by the VMCs of the host, and made available to CCIs. The size of the balloon may be increased or decreased dynamically depending on the needs of the instance family in at least ¶ [0033], Examiner notes, in the instance the parent CI is the baseline hypervisor 822, the host hypervisor of the instant claims, the CCI is the second-level hypervisor 834, the guest hypervisor in the instant claims) to the guest hypervisor (In order to create a nested compute instance 832, a second-level hypervisor 834 may be instantiated within the parent compute instance 830. The second-level hypervisor 834 may for example comprise one or more processes within the address space of the parent compute instance 830 in some implementations. When a process within the parent compute instance 830 has to access a hardware device 820A, a software pathway similar to 871A may be used—an access request may be sent to the baseline hypervisor 822, and the baseline hypervisor 822 in turn may access the hardware device and provide 
report a status of the compute instances (The RPT 731 may implement programmatic interfaces which can be used by the VCS client on whose behalf the PPCI 730 is set up to submit requests pertaining to CCIs, to view status information of the CCIs, and so on in at least ¶ [0071] and The ShowlnstanceFamilyInfo message may, for example, include an identifier of a parent CI or one or more child CIs; in response, status and other information pertaining to the parent CI and all of its current CCIs may be provided or displayed via one or more InstanceFamilyInfo messages 922. Such information may for example include identifiers of each of the CIs of the family, an indication of resources allocated for (or thus far consumed by) the individual CIs, the durations for which the CIs have been running, and so on in at least ¶ [0080]),
Paraschiv teaches nested virtualization and implementation of memory ballooning. Further, Paraschiv teaches reporting the status of compute instances (the host hypervisor, the guest hypervisor or the child compute instance) and moreover the amount of resource consumed by the compute instances but does not specifically teach reporting success or failure of the memory ballooning request (although this could be divined by looking at the status of the consumed memory, i.e., if the requested memory has been consumed/is being consumed, the balloon request must have succeeded).
However, in analogous art Waldspurger teaches receive a request for additional memory (the resource scheduler instructs the balloon drivers to "inflate" and "deflate," meaning that they increase and decrease, respectively, the number of memory pages they request to be allotted to them by their respective guest OS's. For 
request the additional memory from a paravirtualized memory device, allocate the additional memory to a guest hypervisor (The balloon driver thus "inflates" by N pages … If there is enough physical memory available to VM1 to satisfy the balloon driver's requests, then the guest OS, using its normal mechanisms, carries out the request and locks down the N memory pages. The additional effect of this, however, is that N pages of physical memory in the guest OS will now also have been reserved by the balloon driver, and the corresponding machine memory can therefore be reclaimed by the resource scheduler 270 in at least col. 10 lines 7-23), and
report a status of the request, wherein the status of the request is one of a success status (If there is enough physical memory available to VM1 to satisfy the balloon driver's requests in at least col. 10 lines 10-23, Examiner notes that it is determined that there is enough memory to satisfy the request, therefore it is known/reported that the request will succeed. Further successful request in at least col. 10 lines 26-37) and a failure status (Whenever any of these commands fails, the OS either generates an exception or returns some value indicating failure. Such allocation (or deallocation) failures are then detected by the balloon driver. If the balloon driver is 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the reporting success or failure of the memory ballooning request of Waldspurger with the systems and methods of Paraschiv resulting in a system in which the memory ballooning requests of Paraschiv implement the status reporting of Waldspurger to indicate success/failure. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system performance, efficiency and fault tolerance by providing information regarding success or failure of ballooning operation such that appropriate action may be taken such as allowing the balloon driver to allocate more pages (see at least col. 10 lines 26-37 and col. 12 lines 22-23) as well as allowing suspension to allow time for more page to be freed and retry (see at least col. 12 lines 19-28).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Paraschiv et al. Pub. No. US 2021/0211391 A1 (hereafter Paraschiv) in view of Waldspurger Pat. No. US 7,433,951 B1 (hereafter Waldspurger) as applied to claims 1-5 and 7-20 above and in further view of LI et al. Pub. No. US 2019/0065087 A1 (hereafter Li).

With regard to claim 6, Paraschiv and Waldspurger teach the system of claim 1,
Paraschiv and Waldspurger do not specifically teach that the paravirtualized memory device is associated with a non-uniform memory access node.
wherein the paravirtualized memory device is associated with a non-uniform memory access node (the steering may be configured to support non-unified memory allocation (NUMA) instead of balloon design, where each memory range that could be powered on/off is represented as a NUMA node instead of a balloon device in at least¶ [0048).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the paravirtualized memory device is associated with a non-uniform memory access node of Li with the systems and methods of Paraschiv and Waldspurger resulting in a system in which the paravirtualized memory device of Paraschiv and Waldspurger is associated with a non-uniform memory access node as in Li. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success for the purpose of improving power saving by utilizing an associated NUMA node that could be powered on/off instead of the associated balloon device (See at least Li ¶ [0048]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140108764 A1
teaches
Method and computer system for memory management on virtual machine
US 20190087368 A1
teaches
Hypervisor direct memory access
US 20190171486 A1
teaches
Virtual machine memory overcommit by reverse ballooning
US 20200409740 A1
teaches
Systems, methods, and media for trusted hypervisors


Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to 

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRADLEY A TEETS/Primary Examiner, Art Unit 2195